DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
Applicant's response to the last Office Action, filed on 12/28/2020 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 1, 7 have been considered but are moot in view of the new grounds of rejection.  Amended claims 5, 6, 8, 10 are restricted.

	
	


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4, 7, 9 drawn to Species I, classified in Cooperative Patent Classification G06K9/00798.
II.	Claims 5, 6, 8, 10 drawn to Species II, classified in Cooperative Patent Classification G06K9/627.


This application contains claims directed to the following patentably distinct species: 

I.          Drawn to approximate the road surface point cloud by an approximation plane and acquire the approximation plane as an estimated road plane, compare a normal vector of the estimated road plane with a normal vector of the reference plane indicated by the reference plane information, and determine that the axial deviation occurs in a case where a deviation between the normal vector of the estimated road plane and the normal vector of the reference plane is larger than a threshold, as depicted in figures 7 and 9, and described at specification paragraph 0035, and defined by claims 1-4, 7, 9.

II.         Drawn to calculate a residual between a shape of the road surface point cloud and a shape of the reference plane indicated in the reference plane information, search for a variation amount of the sensor coordinate system having a smallest residual, and determine that the axial deviation occurs in a case where the variation amount of the sensor coordinate system having the smallest residual is larger than a threshold, as depicted in figure 14, and described at specification paragraphs 0083-0085, and defined by claims 5, 6, 8, 10.


The species are independent or distinct because each are drawn to mutually exclusive embodiments which are not obvious variants of each other based on the current record. Therefore, the amended claims 5, 6, 8, 10 are restricted.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  A search for any one of the aforementioned species would not necessarily yield relevant prior art for either of the others, given the mutually exclusive nature of the species and the entirely different modes of operation.  Furthermore, species I would require a search in G06K9/00798, species II would require a search in G06K9/627.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY CESE whose telephone number is (571)270-1896.  The examiner can normally be reached on M-F, 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Britt et al. (Non-Patent Literature titled “Lane Detection, Calibration, and Attitude Determination with a Multi-Layer Lidar for Vehicle Safety Systems,” “Britt”) in view of Douillard et al. (US 2018/0364717).

Regarding Claim 1, Britt teaches axial deviation detection device configured to detect an axial deviation of a laser imaging detection and ranging, LIDAR, system mounted on a vehicle, the axial deviation detection device comprising:
a storage device configured to store reference plane information indicating a position of a reference plane, and LIDAR measurement information indicating positions of point clouds detected by the LIDAR system in a sensor coordinate system (see pages 18-19, Section 3.1, where Britt discusses the LIDAR device captures point clouds based on the sensor coordinate system. See page 70, Section 5.2.1: where Britt discusses the data was collected at 10Hz), the sensor coordinate system being a varied coordinate system that varies in accordance with the axial deviation of the LIDAR system, and the reference plane corresponding to a plane represented in the sensor coordinate system in a state in which the axial deviation of the LIDAR system does not occur and the vehicle is located on the plane; (see pages 22-23, Section 3.4, page 32, Figure 3.8 where Britt discusses the LIDAR’s reference information is calibrated as initial data to be used for vehicle specifics as reference values); and
a processor configured to extract a road surface point cloud representing a road surface from the point clouds indicated in the LIDAR measurement information, (see page 59, Section 4.3-4.4, where Britt discusses using a LIDAR sensor and points extracted on each scan), approximate the road surface point cloud by an approximation plane and acquire the approximation plane as an estimated road plane (see page 25, Section 3.5, where Britt discusses the road and particularly the lane is scanned to determine road surface information).
Britt does not expressly teach compare a normal vector of the estimated road plane with a normal vector of the reference plane indicated by the reference plane information, and determine that the axial deviation occurs in a case where a deviation between the normal vector of the estimated road plane and the normal vector of the reference plane is larger than a threshold.
However, Douillard teaches compare a normal vector of the estimated road plane with a normal vector of the reference plane indicated by the reference plane information (see para. 0064, where Douillard discusses comparing the normal vectors), and
determine that the axial deviation occurs in a case where a deviation between the normal vector of the estimated road plane and the normal vector of the reference plane is larger than a threshold (see para. 0064, where Douillard discusses calculating angle difference between the two normal vectors and comparing the angle to a threshold to determine whether surface deviation when driving).

The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Britt in this manner in order to improve the detection of an axial deviation of a LIDAR by comparing the normal vectors of the road plane to determining whether the current road vector deviates from a reference road vector.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Britt, while the teaching of Douillard continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating whether a road vector deviates from a reference vector to properly detect LIDAR deviation in a vehicle.  The Britt and Douillard systems perform LIDAR road detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 7 is rejected as applied to claim 1 as pertaining to a corresponding vehicle.

Allowable Subject Matter
Claims 2-4, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the processor is configured to reserve determination on whether the axial deviation occurs in a case where a low reliability condition indicating that reliability of the estimated road plane is low is met.”
	
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663